The only question is whether the claimant’s injury arose out of and in the course of Ms employment. The claimant worked for the employer as a mechanic. His hours were from 9:00 a. m. to 6:00 p. m. He was engaged in the repair of aircraft and aircraft engines and he worked in the maeMne shop and hangars. The employer was engaged in the business of teaching people how to fly aeroplanes and conducting a welding school. The only way to roach the employer’s premises was by an independently owned automobile. While he was helping a student to start Ms car he was injured on the premises of the employer. It was customary for such assistance to be rendered. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.